

PLAN AND AGREEMENT OF MERGER




THIS PLAN AND AGREEMENT OF MERGER (hereinafter called the “Agreement”), dated as
of December 27, 2006, is between Impact Medical Solutions, Inc., a Delaware
corporation (“PARENT”), and Freedom 1, Inc., a Delaware corporation (“SUB”).


WHEREAS, on the date hereof SUB is a corporation duly organized and existing
under the laws of the State of Delaware, having authorized capital stock of
110,000,000 shares, 100,000,000 of which are classified and designated as common
stock, $0.0001 par value, (“SUB Common Stock”) and 10,000,000 of which are
classified and designated as preferred stock, $0.0001 par value (the “SUB
Preferred Stock”);


WHEREAS, PARENT is a corporation duly organized and existing under the laws of
the State of Nevada, currently having authorized capital stock of 50,000 shares
of authorized common stock, par value $0.0005 (the “PARENT Common Stock”), and
no authorized preferred stock (the “PARENT Preferred Stock”);


WHEREAS, there are 15,653,465 shares of PARENT (“PARENT ISSUED Common Stock”)
issued and outstanding and wherein PARENT owns 100% of the SUB Common Shares,
and such shares constitute all of the issued and outstanding capital stock of
SUB;


WHEREAS, the directors of SUB and PARENT have determined it advisable and in the
best interest of each company that the PARENT merge with and into SUB as
authorized by the statutes of the state of Delaware and upon the terms and
subject to the conditions of this Agreement; and


WHEREAS, the directors of SUB and PARENT have unanimously approved this
Agreement by written consent to action in lieu of a meeting and a majority of
the shareholders of SUB and PARENT have approved this Agreement by written
consent to action in lieu of a meeting in accordance with the statutes of the
state of Delaware; and


NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, PARENT and SUB hereby agree as follows:


1. Merger. Upon the terms and subject to the conditions set forth in this
Agreement, the PARENT shall be merged with and into the SUB (the “Merger”), and
SUB shall be the surviving corporation (sometimes hereafter referred to as the
“Surviving Corporation”). The name of the Surviving Corporation shall be Impact
Medical Solutions, Inc. The Merger shall become effective upon the date and time
of filing of appropriate certificates of merger and/or this Agreement providing
for the Merger, with the Secretary of State of the State of Delaware, (the
“Effective Time” or the “Effective Date”).


2. Governing Documents. The Certificate of Incorporation of SUB shall be the
Certificate of Incorporation of the Surviving Corporation without change or
amendment until thereafter amended in accordance with applicable law. The Bylaws
of SUB, as in effect immediately prior to the Effective Time, shall be the
Bylaws of the Surviving Corporation until thereafter amended as provided by law,
by such Certificate of Incorporation or by such Bylaws.


3. Succession; Officers and Directors. On the Effective Date, the separate
corporate existence of the PARENT shall cease and SUB, as the Surviving
Corporation, shall possess all the rights, privileges, powers and franchises of
a public and private nature and be subject to all the restrictions, disabilities
and duties of the PARENT; and all property, real personal and mixed, and all
debts due to the PARENT on whatever account, as well as for share subscriptions
and all other things in action belonging to the PARENT, shall be vested in the
Surviving Corporation; and all and every other interest shall be thereafter the
property of the Surviving Corporation as they were of the PARENT, and the title
to any real estate vested by deed or otherwise in the PARENT, shall not revert
or be in any way impaired by reason of the Merger; but all rights of creditors
and all liens upon any property of the PARENT shall be preserved unimpaired, and
all debts, liabilities and duties of the PARENT shall thence forth attach to the
Surviving Corporation and may be enforced against it to the same extent as if
such debts, liabilities and duties had been incurred or contracted by the
Surviving Corporation. All corporate acts, plans, policies, agreements,
arrangements, approvals and authorizations of the PARENT, its shareholders,
board of directors and committees thereof, officers and agents which were valid
and effective immediately prior to the Effective Date, shall be taken for all
purposes as the acts, plans, policies, agreements, arrangements, approvals and
authorizations of SUB and shall be as effective and binding thereon as the same
were with respect to the PARENT.

 
 

--------------------------------------------------------------------------------

 





The directors of PARENT immediately prior to the Effective Time shall be the
directors of the Surviving Corporation, each to hold office in accordance with
the Certificate of Incorporation and Bylaws of the Surviving Corporation, and
the officers of PARENT immediately prior to the Effective Time shall be the
officers of the Surviving Corporation, in each case until their resignation or
their respective successors are duly elected or appointed and qualified. The
employees and agents of the PARENT shall become the employees and agents of the
Surviving Corporation entitled to the same rights and benefits which they
enjoyed as employees and agents of the PARENT.


4. Further Assurances. From time to time, as and when required by SUB, or by its
successors and assigns, there shall be executed and delivered on behalf of the
PARENT such deeds and other instruments, and there shall be taken or caused to
be taken by it all such further and other action, as shall be appropriate or
necessary in order to vest, perfect or confirm, of record or otherwise, in SUB
the title to and possession of all property, interests, assets, rights,
privileges, immunities, powers, franchises and authority of the PARENT, and
otherwise to carry out the purposes of this Agreement, and the officers and
directors of SUB are fully authorized in the name and on behalf of SUB or
otherwise, to take any and all such action and to execute, deliver, file, and/or
record any and all instruments, papers, and documents which shall be or become
necessary, proper, or convenient to carry out or put into effect any of the
provisions of this Agreement or of the merger herein provided for.


5. Conversion and Cancellation of Common Stock.


a. At the Effective Time, (i) each issued and outstanding share of common stock
of Parent shall be converted into and become one fully paid and nonassessable
share of common stock, par value $0.0001 per share, of the Surviving
Corporation, and, from and after the Effective Time, the holders of all of said
issued and outstanding shares of common stock of the Parent shall automatically
be and become holders of shares of the Sub upon the basis above specified,
whether or not certificates representing said shares are then issued and
delivered and all shares of stock of the Sub acquired in the merger shall for
purposes of § 203 of this title be deemed to have been acquired at the time that
the shares of stock of the Parent converted in the merger were acquired; (ii)
every share of Parent Preferred Stock issued and outstanding immediately prior
to the Effective Time shall be converted, into the right to receive one
restricted share of Surviving Corporation Preferred Stock, as shall be
designated and authorized as of the Effective Time, said Surviving Corporation
Preferred Stock to provide to the holders thereof, substantially identical
rights as are provided by the Parent Preferred Stock; (iii) every Option and/or
Warrant of Parent issued and outstanding immediately prior to the Effective Time
shall be converted, into the right to receive the equivalent Option and/or
Warrant of the Surviving Corporation, as shall be designated and authorized as
of the Effective Time, said Surviving Corporation Option and/or Warrant to
provide to the holders thereof, substantially identical rights as are provided
by the Parent Option and/or Warrant.


b. At the Effective Time, each share of common stock of the Sub (a “Share”)
owned by the Sub as treasury stock or by any subsidiary of the Sub and each
Share owned by the Parent shall be cancelled and retired and shall cease to
exist, and no consideration shall be delivered in exchange therefor.


c. At the Effective Time, each issued and outstanding Share of the Parent shall
be (other than Shares to be cancelled in accordance with Section (d) above)
converted into one share of common stock in the Sub (the “Offer Price”), without
surrender of the certificate formerly representing such Share (each a “Subs
Certificate”) in the manner provided in (f) below. From and after the Effective
Time, all such converted Shares shall no longer be outstanding and shall be
deemed to be cancelled and retired and shall cease to exist, and each holder of
any such Shares shall cease to have any rights with respect to any Parent
Certificate except the right to receive shares in the Sub equal to the number of
shares owned in the Parent (the “Merger Consideration”).


d. After the Effective Time, each holder of record of common stock of the Parent
shall receive in exchange therefor the Merger Consideration, and the shares of
common stock of the Parent shall be cancelled.

 
2

--------------------------------------------------------------------------------

 



e. In its sole discretion, SUB may elect to round up to the nearest whole share,
in lieu of issuing fractional shares of SUB Common Stock as a result of the
Merger or to pay the fair market value of such fractional shares to the holders
who would otherwise be entitled to such fractional shares of SUB Common Stock,
as determined by its board of directors.


6. Amendment. Subject to the applicable law, this Agreement may be amended,
modified or supplemented by written agreement of the parties at any time prior
to the Effective Date.


7. Abandonment. At any time prior to the Effective Date, this Agreement may be
terminated and the Merger may be abandoned by the Board of Directors of SUB, if
the Board of Directors of SUB determines for any reason in its sole judgment
that the consummation of the transaction would be inadvisable or not in the best
interests of SUB and its Shareholders.


8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and the same agreement.


IN WITNESS WHEREOF, the undersigned Presidents, with the attestations of a
Witness, of the respective constituent corporations, duly authorized hereunto,
have executed this Agreement as of the date first above written.




Freedom 1, Inc.
 
Impact Medical Solutions, Inc.
     
/s/ Wayne Cockburn
 
/s/ Wayne Cockburn
     
By: _____________________________
 
By: _____________________________
Wayne Cockburn
 
Wayne Cockburn
President
 
President





 
3

--------------------------------------------------------------------------------

 



